                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           TODD LEE,
                                  11                                                     Case No. 18-05023 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER GRANTING MOTION TO
Northern District of California




                                                v.
 United States District Court




                                                                                         DISMISS; DENYING CERTIFICATE
                                  13                                                     OF APPEALABILITY
                                  14       THE PEOPLE OF THE STATE OF
                                           CALIFORNIA,
                                  15
                                                       Respondent.
                                  16                                                     (Docket No. 12)
                                  17

                                  18           Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254 challenging his state conviction.1 Respondent filed a
                                  20   motion to dismiss the petition as untimely. (Docket No. 12, hereafter “Mot.”) Petitioner
                                  21   filed an opposition, (Docket No. 13, hereafter “Opp.”), and Respondent filed a reply,
                                  22   (Docket No. 14).2 For the reasons set forth below, Respondent’s motion to dismiss is
                                  23   GRANTED.
                                  24
                                       1
                                  25    This matter was reassigned to this Court on October 2, 2018, after Respondent declined
                                       magistrate jurisdiction. (See Docket Nos. 8, 10.)
                                  26   2
                                        Petitioner filed a sur-reply to Respondent’s reply. (Docket No. 15.) In the “Order on
                                  27   Initial Review,” the Court stated that Respondent’s motion would be deemed submitted as
                                       of the date the reply brief is due. (Docket No. 7 at 4.) Furthermore, Petitioner did not
                                  28   obtain court approval prior to filing the additional briefing as required under Local Rule 7-
                                       3(d). Accordingly, the sur-reply will not be considered.
                                   1                                        I. BACKGROUND

                                   2          In Contra Costa County Superior Court, a jury found Petitioner guilty of attempted
                                   3   premeditated murder, Cal. Pen. Code, §§ 187(a), 664(a). (Mot. at 2, Ex. A at 1.3) In an
                                   4   unpublished opinion, the California Court of Appeal affirmed the conviction on September
                                   5   25, 2015. (Id.) Petitioner filed a petition for review, which the California Supreme Court
                                   6   denied on December 9, 2015. (Mot., Exs. B, C.)
                                   7          On March 5, 2017,4 Petitioner mailed a petition for writ of habeas corpus to the
                                   8   Contra Costa County Superior Court, which denied the petition on May 9, 2017. (Mot.,
                                   9   Exs. D, E.)
                                  10          On December 29, 2017, Petitioner mailed a petition for writ of habeas corpus to the
                                  11   California Court of Appeal, which denied the petition on January 10, 2018. (Mot., Exs. F,
                                  12   G.)
Northern District of California
 United States District Court




                                  13          On March 5, 2018, Petitioner filed a petition for writ of habeas corpus in the
                                  14   California Supreme Court, which denied the petition on June 27, 2018. (Mot., Exs. H, I.)
                                  15          On August 8, 2018, Petitioner mailed the instant federal habeas petition to this
                                  16   Court. (Pet. at 46.) On September 18, 2018, the Court issued an order on initial review for
                                  17   Respondent to file a motion to dismiss the petition as untimely, if appropriate. (Docket
                                  18   No. 7.)
                                  19

                                  20                                         II. DISCUSSION

                                  21   A.     Statute of Limitations

                                  22          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which

                                  23   became law on April 24, 1996, imposed for the first time a statute of limitations on

                                  24   petitions for a writ of habeas corpus filed by state prisoners. Petitions filed by prisoners

                                  25
                                       3
                                  26    Any reference to exhibits is to the exhibits filed with Respondent’s motion to dismiss,
                                       unless otherwise indicated. (Docket Nos. 12-1 through 12-9.)
                                  27   4
                                        Respondent concedes that under the “mailbox rule,” a pro se petition is deemed
                                  28   constructively filed when it is delivered to prison officials for mailing. (Mot. at 2, fn. 1.)
                                                                                      2
                                   1   challenging non-capital state convictions or sentences must be filed within one year of the

                                   2   latest of the date on which: (A) the judgment became final after the conclusion of direct

                                   3   review or the time passed for seeking direct review; (B) an impediment to filing an

                                   4   application created by unconstitutional state action was removed, if such action prevented

                                   5   petitioner from filing; (C) the constitutional right asserted was recognized by the Supreme

                                   6   Court, if the right was newly recognized by the Supreme Court and made retroactive to

                                   7   cases on collateral review; or (D) the factual predicate of the claim could have been

                                   8   discovered through the exercise of due diligence. 28 U.S.C. § 2244(d)(1). Time during

                                   9   which a properly filed application for state post-conviction or other collateral review is

                                  10   pending is excluded from the one-year time limit. Id. § 2244(d)(2).

                                  11          “Direct review” includes the period within which a petitioner can file a petition for

                                  12   a writ of certiorari from the United States Supreme Court, whether or not the petitioner
Northern District of California
 United States District Court




                                  13   actually files such a petition. Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999).

                                  14   Accordingly, if a petitioner fails to seek a writ of certiorari from the United States Supreme

                                  15   Court, AEDPA’s one-year limitations period begins to run on the date the ninety-day

                                  16   period defined by Supreme Court Rule 13 expires. See Miranda v. Castro, 292 F.3d 1063,

                                  17   1065 (9th Cir. 2002) (where petitioner did not file petition for certiorari, his conviction

                                  18   became final 90 days after the California Supreme Court denied review); Bowen, 188 F.3d

                                  19   at 1159 (same). As the Eighth Circuit put it: “[T]he running of the statute of limitations

                                  20   imposed by § 2244(d)(1)(A) is triggered by either (i) the conclusion of all direct criminal

                                  21   appeals in the state system, followed by either the completion or denial of certiorari

                                  22   proceedings before the United States Supreme Court; or (ii) if certiorari was not sought,

                                  23   then by the conclusion of all direct criminal appeals in the state system followed by the

                                  24   expiration of the time allotted for filing a petition for the writ.” Smith v. Bowersox, 159

                                  25   F.3d 345, 348 (8th Cir. 1998), cert. denied, 525 U.S. 1187 (1999).

                                  26          Respondent asserts that the relevant subdivision for calculating the one-year statute
                                  27   of limitations in this case is § 2244(d)(1)(A), such that Petitioner had one year from the
                                  28   date the judgment became final after the conclusion of direct review or the time passed for
                                                                                      3
                                   1   seeking direct review. (Mot. at 2.) Petitioner’s judgment became final on March 8, 2016,
                                   2   which is ninety days after the California Supreme Court denied his petition for review on
                                   3   December 9, 2015. (Id.); see Miranda, 292 F.3d at 1065. Absent tolling, Petitioner had
                                   4   one year thereafter, i.e., until March 8, 2017, to file a timely federal habeas petition. See
                                   5   28 U.S.C. § 2244(d)(1)(A). Respondent is correct. Because Petitioner filed the instant
                                   6   petition on August 8, 2018, which is seventeen months after the limitations period expired,
                                   7   it is untimely unless tolling applies to save the petition.
                                   8          1.     Statutory Tolling
                                   9          The one-year statute of limitations is tolled under § 2244(d)(2) for the “time during
                                  10   which a properly filed application for State post-conviction or other collateral review with
                                  11   respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). A state
                                  12   habeas petition filed before AEDPA’s statute of limitations begins to run tolls the
Northern District of California
 United States District Court




                                  13   limitations period. Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001). An application for
                                  14   collateral review is “pending” in state court “as long as the ordinary state collateral review
                                  15   process is ‘in continuance’—i.e., ‘until the completion of’ that process.” Carey v. Saffold,
                                  16   536 U.S. 214, 219-20 (2002). In other words, until the application has achieved final
                                  17   resolution through the state’s post-conviction procedures, by definition it remains
                                  18   “pending.” Id. at 220.
                                  19          In California, the state supreme court, intermediate courts of appeal, and superior
                                  20   courts all have original habeas corpus jurisdiction. Nino v. Galaza, 183 F.3d 1003, 1006
                                  21   n.2 (9th Cir. 1999). Although a superior court order denying habeas corpus relief is
                                  22   nonappealable, a state prisoner may file a new habeas corpus petition in the court of
                                  23   appeal. Id. If the court of appeal denies relief, the petitioner may seek review in the
                                  24   California Supreme Court by way of a petition for review or may instead file an original
                                  25   habeas petition in the supreme court. Id. at 1006 n.3.
                                  26          Nino concluded that the limitations period “remains tolled during the intervals
                                  27   between the state court’s disposition of a state habeas petition and the filing of a petition at
                                  28   the next state appellate level.” Nino, 183 F.3d at 1005 (emphasis added). After Carey, this
                                                                                       4
                                   1   means that a state habeas petition is pending “in the absence of undue delay,” while a
                                   2   California petitioner “complete[s] a full round of [state] collateral review” all the way to
                                   3   the California Supreme Court. Biggs v. Duncan, 339 F.3d 1045, 1048 (9th Cir. 2003)
                                   4   (internal quotation marks omitted). This is true even if the contents of the petitions
                                   5   change, Delhomme v. Ramirez, 340 F.3d 817, 819-20 (9th Cir. 2003); Biggs, 339 F.3d at
                                   6   1048 n.1, or if the petitioner files additional or overlapping petitions before the first full
                                   7   round of review is complete, Delhomme, 340 F.3d at 820. However, if there is any gap
                                   8   between the completion of one round of review and the commencement of another round
                                   9   of state habeas review, the petitioner is not entitled to tolling during the gap. See id. at
                                  10   821; Biggs, 339 F.3d at 1046-47, 1048.
                                  11          Assuming Petitioner is entitled to gap tolling for the entire period his habeas
                                  12   petitions were pending in the state courts, he had three days remaining to file his federal
Northern District of California
 United States District Court




                                  13   habeas petition: Petitioner filed a state habeas petition on March 5, 2017, which was three
                                  14   days before the limitations period was due to expire on March 8, 2017. See supra at 2.
                                  15   Therefore, after the California Supreme Court denied Petitioner’s last state petition on June
                                  16   27, 2018, Petitioner had three days remaining on the limitations period to file a timely
                                  17   federal habeas petition, i.e., no later than June 30, 2018. However, Petitioner did not file
                                  18   the instant action until August 8, 2018, which was 39 days after the limitations period had
                                  19   expired. Accordingly, the petition is untimely even after taking into account statutory
                                  20   tolling.
                                  21          2.     Equitable Tolling
                                  22          In opposition, Petitioner asserts that he can show “cause and prejudice” based on
                                  23   ineffective assistance of counsel, his placement in the administrative segregation unit
                                  24   (“ASU”), his being heavily medicated because of mental illness, and actual innocence as a
                                  25   basis for excusing his untimeliness. (Opp. at 1-5.) Respondent construes this as an
                                  26   argument for equitable tolling. (Reply at 1-2.)
                                  27          “[A] ‘petitioner’ is ‘entitled to equitable tolling’ only if he shows ‘(1) that he has

                                  28   been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
                                                                                       5
                                   1   his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

                                   2   (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Rasberry v. Garcia, 448 F.3d

                                   3   1150, 1153 (9th Cir. 2006) (quoting Pace); Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir.

                                   4   1999) (“When external forces, rather than a petitioner’s lack of diligence, account for the

                                   5   failure to file a timely claim, equitable tolling of the statute of limitations may be

                                   6   appropriate.”) The petitioner bears the burden of showing that this “extraordinary

                                   7   exclusion” should apply to him. Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002).

                                   8   The prisoner also must show that “the extraordinary circumstances were the cause of his

                                   9   untimeliness, and that the extraordinary circumstances made it impossible to file a petition

                                  10   on time.” Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009) (internal quotation marks

                                  11   and citations omitted).

                                  12                 a.      Ineffective Assistance of Counsel
Northern District of California
 United States District Court




                                  13          Petitioner asserts that appellate counsel failed to prepare and present his mental
                                  14   insanity claim “which demonstrates mitigating circumstances.” (Opp. at 3.) In support of
                                  15   this argument, Petitioner sets forth two letters from his appellate attorney. (Opp. at 4, 9-
                                  16   10.) These letters reveal that after reviewing the trial record and consulting with
                                  17   Petitioner’s trial attorney, the appellate attorney found no support for Petitioner’s claim
                                  18   that he was suffering from mental problems, and that there was simply no basis to raise a
                                  19   claim on appeal based on mental illness. (Id.) Respondent asserts that nothing in this
                                  20   advice shows that Petitioner was delayed by ineffective assistance of counsel in presenting
                                  21   a timely petition. (Reply at 2.) The Court agrees. The letters from appellate counsel are
                                  22   dated October 31, 2014, and January 21, 2015. (Opp. at 9-10.) In the last letter, appellate
                                  23   counsel advised Petitioner that he could still pursue the mental illness claim in a habeas
                                  24   petition after his direct appeal became final. (Id. at 10.) This advice was given well before
                                  25   the limitations period had even begun to run on Petitioner’s federal habeas petition since
                                  26   his direct appeal had not yet concluded. Therefore, even if appellate counsel rendered
                                  27   ineffective assistance by failing to raise the mental illness claim on appeal, it cannot be
                                  28   said that this failure prevented Petitioner from filing a timely federal habeas petition
                                                                                      6
                                   1   raising the mental illness claim. Accordingly, Petitioner has failed to show that external
                                   2   forces, rather than his own lack of diligence, accounts for his failure to file a timely
                                   3   petition. See Miles, 187 F.3d at 1107. Petitioner is not entitled to equitable tolling based
                                   4   on ineffective assistance of counsel.
                                   5                 b.     Placement in ASU and Access to Legal Property
                                   6          Petitioner next argues that his placement in the ASU should excuse his
                                   7   untimeliness, as well as the delay in mail reaching him, circumstances which were beyond
                                   8   his control. (Opp. at 4.) In support, he provides his own declaration, prison classification
                                   9   records, and inmate appeals. (Id. at 8, 21-34.)
                                  10          According to these documents, Petitioner was placed in the ASU on December 24,
                                  11   2016, pending investigation of his being a threat to the safety of the institution due to a
                                  12   physical altercation in the dining hall. (Id. at 34.) On August 6, 2017, Petitioner was again
Northern District of California
 United States District Court




                                  13   placed in the ASU due to a pending investigation of allegations that he was involved in the
                                  14   distribution of a controlled substance within the institution. (Id. at 30.) On August 13,
                                  15   2017, Petitioner prepared an inmate appeal regarding a delay in receiving his property
                                  16   because of a lockdown. (Id. at 26.) On November 14, 2017, the classification committee
                                  17   reviewed Petitioner’s placement in the ASU, and ordered him released from the ASU. (Id.
                                  18   at 31.) On March 15, 2018, Petitioner was placed in the ASU upon transfer from a
                                  19   different institution pending a review by the classification committee to determine if he
                                  20   could be safely housed in the general population. (Id. at 30.) On April 10, 2018, Petitioner
                                  21   was placed in the ASU upon transfer from a different institution pending review by the
                                  22   classification committee to determine if he could be safely housed in the general
                                  23   population. (Id. at 29.) On May 4, 2018, Petitioner was retained in the ASU because no
                                  24   bed was available in the general population housing. (Id. at 28.) On August 16, 2018,
                                  25   Petitioner was placed in the ASU upon transfer from a different institution pending a
                                  26   review by the classification committee to determine if he could be safely housed in the
                                  27   general population. (Id. at 25.)
                                  28          In reply, Respondent points out that it is already assumed that Petitioner is entitled
                                                                                      7
                                   1   to statutory tolling from March 5, 2017, when he filed a habeas petition to the state
                                   2   superior court, until June 27, 2018, when the California Supreme Court denied his last
                                   3   state habeas petition. (Reply at 4); see supra at 2, 5. Respondent asserts, therefore, that
                                   4   any occurrences within that time, i.e., his placement in the ASU on August 6, 2017,
                                   5   August 13, 2017, November 14, 2017, March 15, 2018, April 10, 2018, and May 4, 2018,
                                   6   do not excuse delays before March 5, 2017, or after June 27, 2018. (Reply at 4.) The
                                   7   Court agrees, such that it cannot be said that Petitioner’s placement in the ASU or the
                                   8   delay in mail during the statutory tolling period proximately caused him to delay filing his
                                   9   federal habeas petition during that period. Furthermore, as Respondent also argues,
                                  10   Petitioner’s placement in the ASU on August 16, 2018, cannot be the cause of any delay
                                  11   since it occurred after August 8, 2018, when he filed the instant action.
                                  12          Lastly, Respondent asserts that Petitioner has failed to adequately explain how his
Northern District of California
 United States District Court




                                  13   placement in the ASU on December 24, 2016, which was before the statutory tolling
                                  14   period began, prevented him from filing a timely federal habeas petition. (Reply at 5.)
                                  15   Respondent is correct that Petitioner makes only a general assertion and no specific
                                  16   explanation as to how his placement in the ASU prevented him from timely filing. The
                                  17   burden is on Petitioner to show that he has been pursuing his rights diligently and that
                                  18   some “extraordinary circumstance” made it impossible to file a petition on time. See
                                  19   Holland, 560 U.S. at 649; Miranda, 292 F.3d at 1065; Ramirez, 571 F.3d at 997. As
                                  20   discussed above, Petitioner’s judgment became final on March 8, 2016. See supra at 3.
                                  21   However, he did nothing until nearly a year later, when he filed his first habeas petition in
                                  22   state superior court on March 5, 2017. Furthermore, he fails to explain how he was
                                  23   diligently pursuing his rights during the over nine-month period that passed since his
                                  24   judgment became final on March 8, 2016, until he was first placed in the ASU on
                                  25   December 24, 2016. Nor does Petitioner explain how his temporary placement in the ASU
                                  26   at that time made it impossible to file a timely petition. Accordingly, Petitioner has failed
                                  27   to show that external forces, rather than his own lack of diligence, accounts for his failure
                                  28   to file a timely petition. See Miles, 187 F.3d at 1107. Petitioner is not entitled to equitable
                                                                                      8
                                   1   tolling based on his placement in the ASU or any delay in the mail.
                                   2                 c.     Mental Illness
                                   3          Petitioner next asserts that he was heavily medicated due to mental illness which
                                   4   was the proximate cause for his failure to file a timely petition. (Opp. at 5.) In support, he
                                   5   cites to “Exhibit ‘C’” which is not attached to his opposition. (Id.) However, other
                                   6   documents attached to the opposition papers show that Petitioner gave informed consent to
                                   7   psychotropic medications on April 16, 2014, and May 29, 2014, (id. at 13-14); he was
                                   8   prescribed psychiatric medications on November 19, 2015, (id. at 17); he was treated for
                                   9   major depression on November 27, 2017, (id. at 18); and he was prescribed medication for
                                  10   anxiety on “11/18” which most likely refers to a date in the year 2017 or earlier since the
                                  11   document has a reference date of “2018-02-09,” (id. at 195).
                                  12          The Ninth Circuit held that eligibility for equitable tolling due to mental impairment
Northern District of California
 United States District Court




                                  13   requires the petitioner to meet a two-part test:
                                  14                 (1) First, a petitioner must show his mental impairment was an
                                                         extraordinary circumstance beyond his control by
                                  15                     demonstrating the impairment was so severe that either
                                  16                        (a) petitioner was unable rationally or factually to
                                                            personally understand the need to timely file, or
                                  17                        (b) petitioner’s mental state rendered him unable
                                                            personally to prepare a habeas petition and effectuate its
                                  18                        filing.
                                  19                 (2) Second, the petitioner must show diligence in pursuing the
                                                     claims to the extent he could understand them, but that the
                                  20                 mental impairment made it impossible to meet the filing
                                                     deadline under the totality of the circumstances, including
                                  21                 reasonably available access to assistance.
                                  22
                                       Bills v. Clark, 628 F.3d 1092, 1099-1100 (9th Cir. 2010) (citations and footnote omitted);
                                  23
                                       see also Orthel v. Yates, 795 F.3d 935, 941 (9th Cir. 2015) (affirming district court’s
                                  24
                                       dismissal of petition where substantial evidence showed—despite fluctuations in mental
                                  25
                                       health—petitioner possessed sufficient competence and capability in the year following the
                                  26

                                  27   5
                                        On the bottom right hand corner of this document, there is a typed reference number:
                                  28   “Confidential Saved 2018-02-09R21:27:39Z,” which indicates that the document could not
                                       have been created any later than 2018.
                                                                                      9
                                   1   date on which state court judgment became final as well as sufficient competence during

                                   2   much of the eleven-year span between finality of judgment and filing of his federal

                                   3   petition).

                                   4          The standard requires the court to evaluate the petitioner’s ability to do by himself

                                   5   the two functions involved in complying with AEDPA filing deadlines—i.e., understand

                                   6   the need to file within the limitations period and submit a minimally adequate habeas

                                   7   petition—and to evaluate the petitioner’s diligence in seeking assistance with what he

                                   8   could not do alone. Bills, 628 F.3d at 1100-01. Compare Forbess v. Franke, 749 F.3d

                                   9   837, 841-42 (9th Cir. 2014) (petitioner entitled to equitable tolling where, during relevant

                                  10   period, petitioner suffered from delusions so severe that he was unable to understand the

                                  11   need to timely file his petition and the unique nature of those delusions made it impossible

                                  12   for him to timely file), with Yeh v. Martel, 751 F.3d at 1078 (9th Cir. 2014) (petitioner not
Northern District of California
 United States District Court




                                  13   entitled to equitable tolling where, despite his mental illness of an unspecified sort, he

                                  14   repeatedly sought administrative and judicial remedies and showed awareness of basic

                                  15   legal concepts; his impairment and allegations about his impairment “come nowhere close

                                  16   to those in Forbess”). But see Yeh, 751 F.3d at 1081 (Bright, J., dissenting) (criticizing

                                  17   majority for rejecting mental impairment equitable tolling argument without an evidentiary

                                  18   hearing having been held on the matter). A petitioner’s failure to satisfy the second prong

                                  19   is sufficient basis to deny habeas relief. See Stancle v. Clay, 692 F.3d 948, 959 (9th Cir.

                                  20   2012) (petitioner’s alleged mental incompetence insufficient to warrant equitable tolling

                                  21   because he did not meet burden of showing that he could not have filed petition with the

                                  22   assistance he was receiving).

                                  23          In reply, Respondent points out that equitable tolling could not apply to any time

                                  24   before December 9, 2015, when the California Supreme Court denied a petition for review,

                                  25   since the one-year limitations period had not yet begun to run. Nor can it be said that

                                  26   equitable tolling applies during the time statutory tolling is in effect, i.e., from March 5,

                                  27   2017, to June 27, 2018. (Reply at 6.) Respondent is correct. Accordingly, the fact that

                                  28   Petitioner was on psychotropic medications on the dates indicated on the supporting
                                                                                      10
                                   1   documents does not support equitable tolling because these dates all fall within these

                                   2   inapplicable time periods. See supra at 9.

                                   3          Furthermore, Petitioner has failed to satisfy either of the Bills factors, even

                                   4   assuming he has a mental disability.6 See Bills, 628 F.3d at 1100-01. Under the first Bills

                                   5   factor, Petitioner fails to show that his mental impairment was an extraordinary

                                   6   circumstance beyond his control which rendered him “unable rationally or factually to

                                   7   personally understand the need to timely file.” Id. at 1099-1100. Rather, the supporting

                                   8   documentation submitted with his opposition shows that his disability did not cause any

                                   9   severe impairment. For example, Petitioner was still able to give appropriate responses to

                                  10   questions on May 15, 2018, April 10 and 12, 2018, May 4, 2018, and August 16, 2018,

                                  11   (Reply at 7, citing Opp. at 24-25, 28-30), and to submit inmate appeals on August 13 and

                                  12   28, 2017, (id. at 26, 27). Secondly, the record shows that Petitioner was still able to pursue
Northern District of California
 United States District Court




                                  13   his claims and file state and federal habeas petitions, which indicates that his mental state

                                  14   did not render him unable to personally prepare habeas petitions and effectuate their filing.

                                  15   See Bills, 628 F.3d at 1099-1100.

                                  16          Petitioner also fails to show the second Bills factor, i.e., diligence in pursuing the

                                  17   claims to the extent he could understand them but that his mental impairment made it

                                  18   impossible to meet the filing deadline under the totality of the circumstances. Id. As

                                  19   discussed above, Petitioner fails to explain his inactivity after his judgment became final

                                  20   on March 8, 2016, in waiting nearly an entire year before filing his first state habeas

                                  21   petition on March 5, 2017. See supra at 2, 8. There is no indication that he was under

                                  22   psychotropic drugs during this time, id. at 10, and no allegation that he was seeking

                                  23   assistance to do what he was unable to do alone. Petitioner’s failure to satisfy the second

                                  24   prong is sufficient basis to deny habeas relief. See Stancle, 692 F.3d at 959. Accordingly,

                                  25   Petitioner has failed to show that external forces, rather than his own lack of diligence,

                                  26

                                  27   6
                                        Respondent concedes that the classification documents Petitioner presented show that he
                                  28   had a “CCCMS” disability. (Reply at 6-7, fn. 2.)
                                                                                     11
                                   1   accounts for his failure to file a timely petition. See Miles, 187 F.3d at 1107. Petitioner is

                                   2   not entitled to equitable tolling based on a mental impairment.

                                   3                 d.      Actual Innocence

                                   4          Lastly, Petitioner seeks to show cause for his untimely filing based on actual

                                   5   innocence. (Opp. at 4.) He raises it with a citation to Murray v. Carrier, 477 U.S. 478,

                                   6   496 (1986), and argues that he can show cause based on ineffective assistance of counsel

                                   7   for failing to prepare and present mitigating circumstances. (Id.)

                                   8          In McQuiggin v. Perkins, the Supreme Court held that actual innocence, if proved,

                                   9   can provide an equitable exception to the AEDPA statute of limitations if the failure to

                                  10   hear the habeas claims would constitute a “miscarriage of justice.” 569 U.S. 383, 391-936

                                  11   (2013) (holding that miscarriage of justice (actual innocence) showing applies to claims

                                  12   filed after the AEDPA statute of limitations has run, as well as to successive, abusive and
Northern District of California
 United States District Court




                                  13   procedurally defaulted claims); see Schlup v. Delo, 513 U.S. 298, 327 (1995) (citing

                                  14   Murray v. Carrier, 477 U.S. 478, 496 (1986)); see Johnson v. Knowles, 541 F.3d 933, 937

                                  15   (9th Cir. 2008) (“[t]he miscarriage of justice exception is limited to those extraordinary

                                  16   cases where the petitioner asserts his innocence and establishes that the court cannot have

                                  17   confidence in the contrary finding of guilt”). Under this “equitable exception,” a petitioner

                                  18   “may pass through the Schlup gateway and have his otherwise time-barred claims heard on

                                  19   the merits.” Lee v. Lampert, 653 F.3d 929, 932 (9th Cir. 2011) (en banc). In order to pass

                                  20   through the Schlup gateway, however, “a petitioner must produce sufficient proof of his

                                  21   actual innocence to bring him “within the ‘narrow class of cases . . . implicating a

                                  22   fundamental miscarriage of justice.’” Schlup, 513 U.S. at 314–15 (omission in original)

                                  23   (quoting McCleskey v. Zant, 499 U.S. 467, 494 (1991)). The evidence of innocence must

                                  24   be “so strong that a court cannot have confidence in the outcome of the trial unless the

                                  25   court is also satisfied that the trial was free of nonharmless constitutional error.” Id. at

                                  26   316.

                                  27          Petitioner was convicted of attempted murder after the victim identified him as the

                                  28   person who shot him in the head. (Mot., Ex. A at 2.) Furthermore, Petitioner testified at
                                                                                      12
                                   1   trial, asserting that he shot the victim in self-defense or defense of another. (Id. at 8-10.)

                                   2   On appeal, Petitioner claimed error for not being able to impeach the victim with his prior

                                   3   convictions. (Id. at 12-13.) For the first time in his opposition to Respondent’s motion to

                                   4   dismiss, Petitioner asserts actual innocence. However, he presents no new evidence to

                                   5   support this claim. (Opp. at 4.) Accordingly, it cannot be said that Petitioner has produced

                                   6   “sufficient proof of his actual innocent” implicating “a fundamental miscarriage of justice”

                                   7   to pass through the narrow Schlup gateway. 513 U.S. at 314–15. Petitioner is not entitled

                                   8   to equitable tolling based on actual innocence.

                                   9             Based on the foregoing, Petitioner has failed to show that he is entitled to equitable

                                  10   tolling to defeat Respondent’s motion to dismiss. Accordingly, the motion to dismiss the

                                  11   petition as untimely should be granted.

                                  12
Northern District of California
 United States District Court




                                  13                                                   III. CONCLUSION

                                  14             For the foregoing reasons, Respondent’s motion to dismiss the petition, (Docket No.

                                  15   12), is GRANTED. The instant petition for a writ of habeas corpus is DISMISSED as

                                  16   untimely.

                                  17             No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules

                                  18   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on

                                  19   certificate of appealability in same order that denies petition). Petitioner has not shown

                                  20   “that jurists of reason would find it debatable whether the petition states a valid claim of

                                  21   the denial of a constitutional right and that jurists of reason would find it debatable

                                  22   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                  23   U.S. 473, 484 (2000).

                                  24             This order terminates Docket No. 12.

                                  25             IT IS SO ORDERED.

                                  26   Dated:        May 30, 2019                                 ________________________
                                                                                                  BETH LABSON FREEMAN
                                  27                                                              United States District Judge
                                       Order Granting Motion to Dismiss; Denying COA
                                  28   P:\PRO-SE\BLF\HC.18\05023Lee_grant.mtd (sol)

                                                                                             13
